             Case 3:20-cv-05193-TSH Document 6 Filed 08/25/20 Page 1 of 1



 1   LAW OFFICE OF RICCI & SPROULS
     Attorneys at Law
 2   350 Sansome Street, Ste. 210
     San Francisco, California 94104
 3
     Tel (415)391-2100   Fax (415)391-4678
 4
     Frank P. Sprouls
     Attorney for Petitioner
 5

 6                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7

 8   Luis Alberto Rodriguez-Pillardo
     Plaintiff
 9
     v.                                     ORDER ON MOTION TO VOLUNTARILY
10
     William Barr,                          DISMISS
11
     US Attorney General                    3:20-cv-05193-TSH
12   Defendant

13

14         Petitioner’s     motion    to   voluntarily     dismiss    the    above
15
     referenced case is hereby GRANTED.
16

17
     IT IS SO ORDERED.

18
     Dated: August 25, 2020
19
                                       THOMAS S. HIXSON
20                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25




                                                                                  1
     ORDER on Motion to Voluntarily Dismiss – Pillardo—Rodriguez v. Barr, 3:20-
     cv-05193 TSH
